DETAILED ACTION
	This is in response to the amendment filed on June 2nd 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments do not appear to directly address the previous claim objection, however in view of the amendment, the claim objection to claim 1 is withdrawn.

Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.  Applicant points to the claim language regarding “indirectly collected” and “directly collected” (pg. 10).  Applicant states (pg. 11) that the gateway of Chen collects all information and does not teach receiving “indirectly”.  Applicant also argues the claimed invention identifies information first, and then only collects information necessary “from the IoT directly”.  There are several problems with this argument.  First, the rejection was made in view of a combination of references.  Arguing the references individually is not sufficient to overcome a rejection made based on a combination of references.  So even assuming arguendo that Chen is silent regarding “indirectly” (which the office action acknowledges), this is not persuasive to overcome the rejection.  Second, applicant is arguing features not in the claims.  Claim 1 is silent regarding “IoT”, there are no “IoT devices” recited by the claim and therefore the argument that the claimed invention collects information necessary “from the IoT directly” is not persuasive because it relies on features not in the claims.  For at least these reasons, these arguments are not persuasive.
Applicant asserts that in claim 1, there are 4 devices (pg. 11).  This argument is misleading as claim 1 is an apparatus claim.  In general, an apparatus is a single device.  It may be written so that the scope requires the apparatus to be in communication with other devices, however the scope of the claim does not necessary include the other devices and therefore examiner finds applicant’s argument that claim 1 requires 4 devices to be contrary to the actual scope of the claim.  Under the broadest reasonable interpretation, the “collecting apparatus”, “processing apparatus” and “analysis apparatus/device” could all be components of a single device.  The claim does not require these to be physically distinct devices.  Therefore, the gateway of Chen could easily read on all three “devices” as long as it provides the functions recited by the claim.  Applicant is advised to amend the claim if the intent is really to have four separate and distinct devices, because currently it recites a single apparatus.  

Applicant, pg. 12, argues the combination of Naven is improper because there is no reason one of skill in the art would use direct and indirect communication to modify Chen.  This is not persuasive.  The office action gave a standard reason to combine the references.  Direct communication is well-known in the art and would be a reasonable design choice that yields benefits and advantages over indirect communication.  Thus, it is merely the combination of a known technique according to its established function in order to yield predictable results.  This motivation is allowed under KSR.  Applicant also argues, pg. 12, the modification would teach against Chen.  This is also not persuasive.  The modification would still result in the system of Chen receiving the necessary information, thus Chen would still function for its intended purpose.

	Applicant’s remarks, pg. 13, regarding claim 10 are persuasive.  Therefore, the previous rejection is withdrawn.  Upon further search and consideration, a new ground of rejection is made, see below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “an analysis device” but then later recites “the analysis apparatus”.  In light of applicant’s remarks (pg. 10) which specifically call out the number of devices recited by the claim, it is unclear whether these refer to the same thing or are in fact intended to be separate things.  For this reason the scope of the claim is indefinite.  Claims 2-10 and 13 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2018/0285580 A1 in view of Naven et al. US 2011/0069710 A1.

Regarding claim 1, Chen discloses:
a network interface, coupled to an information processing apparatus, network devices and an analysis device (see Fig. 1, a plurality of devices, including a server, are connected via network and thus have network interfaces; see paragraph 66 which explicitly teaches a “network interface in each computing/processing device”);
a processor to acquire, from the information processing apparatus, pieces of device information indicating pieces of information, wherein the pieces of device information are acquired from the network devices by the information processing apparatus (IoT devices are connected to a server via a IoT gateway, information is transmitted between – Fig. 1);
identify information necessary for an analysis to be executed by “the analysis apparatus”, among the pieces of device information (determine information “needed by the server” – paragraphs 15 and 22; also see paragraph 18 which teaches determining that “location” is a piece of data needed for analysis), wherein the identified information necessary from the analysis of the analysis apparatus include a first information and a second information, which are both collected from the network devices (multiple information is collected from the network devices – paragraphs 20-22, Fig. 2); and
transmit, to the information processing apparatus, an instruction to collect the first information from the network devices and not to collect second information different from the first information (IoT gateway only reports information “needed by the server” – paragraphs 15 and 22; also see paragraph 23 which teaches the server stores “relevant data”, i.e. no information other than the identified information).
Chen further discloses indirectly collect the first information from a first network device among the network devices through the information processing apparatus (information is sent via gateway – Fig. 1, thus it is collected “indirectly”).

Chen does not explicitly disclose directly collect the second information from a second network device among the network devices.  But this is taught by Naven as collecting particular information directly from a network device and collecting other information from an information processing device (see paragraph 77, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the direct communication taught by Naven for the purpose of obtaining information directly from network devices.  It is well known in the art to use direct communication as well as intermediaries/proxies to communicate data.  This is merely the combination of a known technique according to its established function in order to yield predictable results. 

Regarding claim 2, Chen discloses wherein the processor is configured to identify analysis executable among a plurality of analyses by using the pieces of information acquirable by the information processing apparatus (server can perform multiple types of analyses based on the data received from IoT sensors – specific examples “application context” taught by Chen include home insurance pricing – paragraph 17, travel and health insurance – paragraph 17, car insurance – paragraphs 18-19 and 23; thus the system identifies an analysis to perform based on the pieces of information acquirable as recited by the claims).

Regarding claim 3, Chen discloses the collecting apparatus configured to control the analysis apparatus to execute the identified analysis (processor controls analysis execution – Fig. 5, paragraph 56).

Regarding claim 6, the limitation “when …” is a conditional term and thus is merely optional or an intended use.  As such, the features recited are not actually required or performed by the claim.  Applicant is advised that Chen teaches a plurality of gateways (paragraphs 13-14) and thus discloses at least the feature of acquiring information “from a plurality of information processing apparatuses”.  If an amendment were made to remove the intended use “when …”, the remaining portion of the claim would be distinguishable over Chen.  However, it is well-known in the art to pre-select a device as a primary/master.

Regarding claim 11, it is a non-transitory computer readable medium that corresponds to the apparatus of claim 1; therefore it is rejected for the same reasons.

Regarding claim 12, it is a method claim that corresponds to the apparatus of claim 1; so it is rejected for the same reasons.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Naven in view of Papageorgiou et al. US 2017/0316048 A1.

Regarding claim 4, Chen does not explicitly disclose wherein the processor is configured to execute processing of supplementing the information necessary for the analysis to be executed by the analysis apparatus when the necessary information is not included in the pieces of device information.  But this is taught by Papageorgiou as a data reduction method (abstract) for IoT devices (Fig. 1) wherein data is reconstructed (paragraph 11).  Papageorgiou explicitly teaches that reconstructing means that data is missing / “not included” (paragraph 36).  Therefore by reconstructing, the system is performing the claimed “supplementing” of information “not included”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the reconstruction taught by Papageorgiou for the purpose of reducing data transmitted.  Papageorgiou suggests that reconstruction means that data can be reduced which decreases network traffic and saves energy (paragraph 53).

Regarding claim 5, Chen does not explicitly disclose generate information serving as a substitute for the information necessary for the analysis based on the information collected by the information processing apparatus.  But this is taught by Papageorgious as the reduction/reconstruction procedure explained above – by reconstructing, the system is substituting for information necessary for the analysis (see abstract, paragraph 11).  The motivation to combine is the same as that given above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Naven in view of Gandhi et al. US 2018/0139274 A1.

Regarding claim 7, Chen does not explicitly disclose wherein the predetermined selection criteria specifies one of the information processing apparatuses that has acquired the device information of the same network device first.  But this is taught by Gandhi as receiving data from the same end device (i.e. IoT device) at multiple gateways (abstract, Fig. 1) and selecting one of the gateways as a primary gateway based on latency (paragraph 63).  By selecting based on latency, Gandhi teaches or suggests selecting the apparatus that acquired the information first, because the gateway/apparatus with less latency would receive the information first (also see Fig. 16 and paragraph 119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the gateway selection method taught by Gandhi for the purpose of managing IoT devices.  Gandhi teaches that by selecting the optimal gateway, latency can be reduced which is advantageous (paragraph 32).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Naven in view of Aggarwal et al. US 2018/0234454 A1.

Regarding claim 8, Chen does not explicitly disclose wherein the predetermined selection criterion specifies one of the information processing apparatuses that has acquired fewer pieces of information.  But this is taught by Aggarwal as performing load balancing among a plurality of IoT gateways (see paragraphs 35, 61 and Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the load balancing taught by Aggarwal for the purpose of managing a plurality of IoT gateways.  Load balancing is very well-known in the art and provides predictable results.  Chen also teaches it provides optimum response times (paragraph 35).

Regarding claim 9, Chen discloses wherein the information processing apparatuses are image forming apparatuses (for brevity – see rejection of claim 10 which also recites this limitation).
Chen does not explicitly disclose wherein the information identifying unit identifies, in accordance with predetermined selection criteria, one of the image forming apparatuses that has a smaller load of image forming processing as the acquisition destination of information.  But this is taught by Aggarwal as performing load balancing among a plurality of IoT gateways (see paragraphs 35, 61 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the load balancing taught by Aggarwal for the purpose of managing a plurality of IoT gateways.  Load balancing is very well-known in the art and provides predictable results.  Chen also teaches it provides optimum response times (paragraph 35).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Naven in view of Furuya et al. US 2018/0067699 A1.

Regarding claim 10, Chen discloses wherein the network devices are IoT devices (paragraph 16, Fig. 1); and wherein the information processing apparatus is an image forming apparatus (the specification defines image forming apparatus as an apparatus having an image forming function which may be a scanning function – see paragraph 18; so the broadest reasonable interpretation in view of the specification can be any apparatus with a scanning function; Chen discloses the IoT gateway, which was equated to the information processing apparatus, can be a smart phone – see paragraph 15; a smart phone has a camera and thus is capable of performing a scanning function and therefore reads on “an image forming apparatus” under the broadest reasonable interpretation).  Furthermore, the smart phone of Chen is capable of sending print jobs and therefore includes “a printing function” under the broadest reasonable interpretation.
	Despite teaching an image forming apparatus, the combination of Chen and Naven does not explicitly disclose “a printer or a scanner” but this is taught by Furuya as an image forming apparatus that is a printer or scanner (see Fig. 1, paragraphs 17, 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the printer/scanner taught by Furuya for the purpose of incorporating an image forming apparatus.  A printer and scanner are both extremely well-known elements that yield predictable results.  Therefore, this is merely the combination of a known element according to its established function in order to yield a predictable result.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Naven in view of Matsushita et al. US 2009/0138714 A1.

Regarding claim 13, Chen does not explicitly disclose the instruction of collecting the first information and not the second information through the information processing apparatus is based on a determination of data amount of the second information exceeds a predetermined threshold.  But this is taught by Matsushita as a system for distributing data wherein data is not transmitted if it’s larger than a predetermined threshold (paragraphs 329-330).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Naven with the data transmission technique taught by Matsushita for the purpose of managing network resources.  It is a well-known technique in the art to prevent data transmission when data amount is too high in order to prevent network overload.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Krishna US 2017/0126628 A1 discloses receiving data from IoT devices, removing/masking data items, and then sending the data without the removed data for analysis (abstract, paragraph 21).
Wang et al. US 2016/0112487 A1 discloses based on a selected analysis, determining what data needs to be collected at an IoT node and sending configuring request to the IoT device (Fig. 6, paragraphs 51-52).
Wang et al. US 20180376417 A1 discloses modifying reporting requirements for IoT devices to reduce data (abstract, Fig. 8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975